Citation Nr: 1045293	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-13 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to PTSD.

2.  Entitlement to service connection for a chronic headache 
disorder, including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has hypertension due to his service.  
He also contends that he has a chronic headache disorder that 
onset during his service or, alternatively, was aggravated after 
service by the psychotropic medications he takes for his service 
connected PTSD.

The Veteran indicated that he had a history of hypertension on a 
May 1968 "Report of Medical History" that he completed in 
conjunction with his enlistment into the Army.  However, his 
service treatment records do not show that he had high blood 
pressure during his service.  His blood pressure was normal at 
his separation examination in June 1970. 

The Veteran is presently diagnosed with hypertension and he takes 
medication for this disorder.  At his October 2010 hearing, he 
testified that he was diagnosed with hypertension approximately 
20 years ago.  He testified that he believed that his 
hypertension developed as a result of anxiety that occurred as a 
result of his service in the Vietnam War.  The evidence indicates 
that the Veteran is presently service connected for PTSD.  Under 
these circumstances, a VA examination should be conducted to 
determine whether the Veteran's hypertension is etiologically 
related to his PTSD. See McClendon v. Nicholson, 20 Vet. App. 79, 
86 (2006).

With respect to the Veteran's headaches, his service treatment 
records indicate that he was seen once in March 1969 for 
headaches secondary to eye strain.  At that time, the Veteran 
reported that he had esotropia since childhood, a congenital 
defect which resulted in difficulties with depth perception.  
While the evidence indicates that the Veteran had a congenital 
eye defect that preexisted service, it is unclear whether the 
March 1969 treatment record indicates the onset of a chronic 
headache disorder that is separate from the Veteran's esotropia.

Additionally, at his hearing the Veteran testified that various 
psychiatric medications that he takes for his PTSD list headaches 
among their potential side effects. The Veteran contends that his 
headaches got worse since he started taking these medications. 

The Board finds that the Veteran should be afforded a VA 
examination to determine if the Veteran has a chronic headache 
disorder and, if so, whether it onset during his service or was 
aggravated by his current psychotropic medications which he takes 
for PTSD.

Given the other needed development in this case, more recent 
treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and 
request that he identify any treatment that 
he received for his headaches and 
hypertension since July 2009.  Based on the 
Veteran's response, any identified treatment 
records should be obtained.  Any recent VA 
treatment records should also be obtained.  
If records are identified but cannot be 
obtained then documentation of this fact, 
along with the efforts that were made to 
obtain the records, should be placed in the 
claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.

2.  Then, the Veteran should be afforded a VA 
examination to determine the etiology of his 
currently diagnosed hypertension.  The 
examiner must review the claims file and set 
forth that this was done in the report of 
examination.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran's hypertension is caused or 
aggravated by the Veteran's PTSD.  The 
examiner must set forth a complete rationale 
for his or her conclusions in the report of 
examination.  If the examiner is unable to 
provide the requested opinion, then he or she 
must explain why this is the case.

3.  The Veteran should also be afforded a VA 
examination to determine the nature and 
etiology of any chronic headache disorder 
that the Veteran may have. The examiner must 
review the claims file and set forth that 
this was done in the report of examination.  
If a chronic headache disorder is diagnosed, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that this disorder 
onset during, or was caused or permanently 
aggravated by, the Veteran's military 
service.  The examiner should also explain 
whether any diagnosed chronic headache 
disorder is caused by a congenital or 
developmental defect.  Additionally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
chronic headache disorder is aggravated by 
his PTSD or medications for PTSD.  The 
examiner must set forth a complete rationale 
for his or her conclusions in the report of 
examination. If the examiner is unable to 
provide one or more of the requested 
opinions, he or she should explain why this 
is the case in the report of examination.  

4.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.   The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


